Citation Nr: 0126012	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  98- 03 332	)	DATE
	)
	)

On appeal from the
Alaska VA Healthcare System & Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for postoperative sinusitis with allergic rhinitis, to 
include a separate compensable evaluation for allergic 
rhinitis. 

2.  Entitlement to an initial rating greater than 10 percent 
for asthma.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
June 1995.

This matter originated with an appeal from the initial rating 
decision that the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona issued in June 1996.  
Thereafter, the veteran relocated and the case was certified 
to the Board of Veterans' Appeals (Board) from the Alaska VA 
Healthcare System & RO in Anchorage, Alaska.

The record shows that in March 1997 correspondence to the RO 
the veteran raised the issue of an additional disability 
rating for demonstrable deformity of a vertebral body.  This 
issue has not been formally adjudicated.  It is referred to 
the RO for initial consideration.

The record shows that in May 2001 the veteran informed the RO 
that he had withdrawn the appellate issues of increased 
initial ratings for his cervical spine and the lumbar spine 
disabilities.


FINDINGS OF FACT

1.  Sinusitis manifestations are shown to result in several 
incapacitating episodes/frequent incapacitating recurrences a 
year that require medical management and treatment with 
antibiotics; nonincapacitating episodes occur more frequently 
during the year with symptoms of headache, sinus pain and 
purulence; 

2.  Osteomyelitis or near constant or severe symptoms have 
not characterized sinusitis during or since military service.

3.  Allergic rhinitis is not productive of obstruction of 50 
percent breathing space on either side and no polyps; prior 
to the October 7, 1996 evaluation there was no report of 
atrophy of the nasal passages. 

4.  Prior to October 7, 1996 as indicated by clinical reports 
during military service, asthma is not, over all, shown to 
have been manifested by more than mild symptoms. 



5.  From October 7, 1996, asthma is manifested by pulmonary 
function testing showing forced vital capacity FEV-1 of 75 
and 91 percent predicted, FEV-1/FVC of 82 and 77 of predicted 
value after therapy; there is a need for the daily use of an 
inhaler.

6.  The liberalizing changes to the rating schedule for 
rating asthma, sinusitis and rhinitis, effective on October 
7, 1996 during the pending appeal, are more beneficial than 
the previous criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14 
(2001); 4.96, 4.97 and Diagnostic Codes 6501, 6510 in effect 
prior to October 7, 1996 and as amended effective October 7, 
1996; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)). 

2.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7 (2001); 4.96, 4.97 
and Diagnostic Codes 6501 in effect prior to October 7, 1996 
and as amended at Diagnostic Code 6522 effective October 7, 
1996; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for asthma prior to October 7, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.20, 4.21 (2001) 4.96, and 4.97, Diagnostic Code 6603, 
in effect prior to October 7, 1996; 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).



4.  The criteria for an initial disability evaluation of 30 
percent for asthma from October 7, 1996 have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.20, 4.21 
4.96, and 4.97, Diagnostic Code 6602 (effective October 7, 
1996); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The RO in June 1996 assigned a 10 percent rating for asthma 
under Diagnostic Code 6602 and a 10 percent rating under 
Diagnostic Codes 6599-6510 for sinusitis with allergic 
rhinitis, status postoperative.  The effective date for 
compensation was July 1995, based on the veteran's initial VA 
benefit application that was received in that month.  The 
decision to grant service connection and the respective 
ratings was based solely on an evaluation of the veteran's 
service medical records.

The veteran's service medical records showed that the 
separation examination late in 1994 noted history of 
headache, sinusitis, hay fever and asthma, shortness of 
breath and chest pain.  The clinician's elaboration noted 
that he had allergies since 1983 with full recovery and 
recurrent sinusitis since 1984 treated with unknown 
medications and two surgeries.  

It was also reported that he had recurrent headaches since 
1984 "contributed" to sinusitis and were treated with over 
the counter medication.  Nasal polyps contributed to 
sinusitis, they were corrected with surgery in 1986, with the 
last recurrence in 1994.  It was reported that recurrent 
asthma, shortness of breath and chest pain were treated with 
Proventil inhaler used only when running. 


The service medical records showed clinic visits for sinus 
infection prior to the separation examination and in early 
1995, when computerized tomographic (CT) scans from 1991 and 
1994 were reported as showing minimal mucosal thickening.  
The clinician stressed the importance of saline irrigation.  
Late in 1994 a clinician stressed the importance of early 
antibiotic treatment of infection.

On a previous examination early in 1993 an examiner reported 
normal sinuses and lungs, and noted chronic sinusitis since 
1980 that recurred with hospitalization in 1986 with use of 
Seldane three times a day.  An earlier examination in 1980 
noted a history of headaches, described as moderate sinus 
headaches, controlled with medication.  The clinical record 
entries from the early 1980's are consistent with the 
reported history of sinus manifestations and allergic 
rhinitis.  The records show he received immunotherapy for 
allergies in 1992 and 1993.  A 1985 allergy evaluation noted 
seasonal increase in perennial allergic rhinitis.  There were 
several radiology studies of the sinuses beginning in the 
1980's that confirmed sinusitis.  A spirometry study in 1985 
interpreted as within normal limits.

The veteran disagreed with the initial ratings for asthma and 
the sinus disability, noting he had to return every other 
month to a military base clinic because of infection.  He 
stated that allergy treatment with medication gave him 
temporary relief.  He stated that asthma kept him from 
extended physical exercise on account of shortness of breath 
and a tight chest.  He stated that the military had tried 
different medications. 

The RO then obtained the military outpatient records from mid 
1995 which showed that in April 1995 there were several days 
of sinus infection with thick discharge and pressure that was 
assessed as sinusitis.  Follow up in May 1995 showed the 
veteran had discharge, pain and pressure.  He was seen again 
in August 1995 and October 1995, and given medication.  In 
December 1995 it was reported that he had a sinus infection 
for several days and had used medication.  The impression was 
acute maxillary sinusitis greater on the right.  

The veteran was seen again in February 1996 and March 1996 
with a flare of sinusitis, and in April 1996 it was noted 
that he used Seldane.  He was seen again in May, September 
1996 and October 1996 for sinus complaints and his medication 
was continued.

The records mention asthma in December 1996 and use of two 
puffs on inhaler prescribed medication.  There was x-ray 
evidence of left acute maxillary sinusitis in December 1996.  
He was seen for sinusitis early in 1997, and there was a 
reference to seasonally increased allergic symptoms.  The 
record noted he did not take routine allergy medication but 
used Beconase occasionally.

The VA records included a July 1997 X-ray that showed no lung 
infiltrate and impressed the reader as an essentially normal 
chest.  Pulmonary function testing showed pertinent rating 
elements, post bronchiodilation, were FEV1/FVC 82 percent and 
FEV1 75 percent of predicted values.  In August 1997 a VA 
examiner reported the veteran had been treated with inhaled 
medication since military service, used one inhaler daily, 
and another as needed.  He reportedly had occasional 
wheezing, needed Albuterol with heavy labor or exercise, and 
was more problematic in the spring with high pollen and 
symptoms of sinus problems.

The examiner reported that the veteran had multiple 
allergies, and a history of frequent episodes of sinusitis 
and nasal obstruction.  It was reported that he worked as a 
security guard where no strenuous activity is required.  The 
examiner stated that a repeat spirometry for FEV1 and FVC was 
within normal limits.  The examiner felt that he had mild to 
moderate asthma that was well controlled with medication and 
required minor lifestyle modifications to accommodate.  A 
sinus X-ray was read as showing no evidence of disease in 
paranasal sinuses with nasal septum in the midline and patent 
nasal airway.  

A VA general medical examiner in 1997 noted the veteran's 
history of two sinus surgeries, recurrent sinus infection 
every other month, and a need for antibiotics.  He had 2+ 
tenderness over the sinuses.  It was reported that he needed 
antibiotics in the previous week for an episode of acute 
sinusitis.  

The examiner noted a history of allergies, that he 
discontinued Seldane a year earlier and had no desensitizing 
injections since 1995.  He now used Entex as needed, and used 
a Vancenase inhaler with saline twice daily.  The examiner 
noted that he went to a military based asthma clinic on a 
regular basis, and that he had no wheezing, dyspnea, rales or 
rhonchi or prolonged expiratory phase.  The diagnoses were 
asthma with use of Proventil inhaler, essentially normal 
respiratory system currently; chronic sinusitis, status post 
operative times 2, with recurrent sinus infection bimonthly 
and at least bimonthly need for antibiotics; nasal allergies 
with previous injection and current medication as noted. 

The veteran presented the same arguments in his appeal as 
previously stated in his initial disagreement.  He added that 
he had at least three incapacitating episodes of sinusitis a 
year that required prolonged antibiotic treatment.  He felt 
that his rhinitis should be rated 10 percent, and his 
sinusitis 30 percent.  He stated that he used daily 
inhalation therapy for asthma, but still had day and night 
asthma attacks.

A VA examiner late in 1997 noted the veteran complained of 
sinus pain and pressure, and sinus drainage.  Reportedly 
symptoms lasted three to four weeks, required antibiotic 
treatment, and occurred five or six times a year.  The 
previous septoplasty and nasal polypectomy during military 
service were noted.  He was found to have a relatively 
straight nasal septum with a good airway bilaterally.  The 
nasal turbinates were enlarged and reactive, with no evidence 
of nasal polyps but with mucopus in the middle meatus on 
left.  The diagnoses were chronic sinus disease status post 
multiple surgeries and allergic rhinitis. 

The sinus CT scan and recommended allergy testing were 
completed and reviewed in June 1998 with the claims file.  
The impressions were chronic sinus disease involving all 
paranasal sinuses, allergic rhinitis and bronchial asthma.  
The sinus study showed pan sinusitis with the right maxillary 
antrum more severely involved.  On a June 1998 VA examination 
for another disability it was reported that the veteran was 
working as a security guard.

A VA allergy examiner in early 1998 noted the symptoms of 
asthma were worse in the spring and fall, that the veteran 
took medication for this and seemed to have sinus infection 
every other month.  He had improved with immunotherapy and 
had markedly positive skin tests (January 1998).  The 
examiner diagnosed allergic rhinitis and bronchial asthma, 
both atopic, and recommended continued medication and 
immunotherapy. 

The veteran's additional arguments in August 1998 referred to 
a pending third sinus surgery.  He stated that he had more 
than six incapacitating sinus infections a year, and that 
each required antibiotic treatment for several weeks.  He 
argued that the numerous positive substances for allergy and 
other facts were recorded in the service medical records and 
current military hospital reports.  In May 1999 he advised 
the RO that he would soon submit new evidence on the 
increased severity of his medical condition.  

VA reexamined the veteran early in 2001 after he relocated to 
Alaska.  Pulmonary function showed pertinent rating elements, 
post bronchiodilation, FEV1/FVC 77 percent, FEV1 95 percent 
of predicted values.  The pertinent impression was no 
obstructive ventilatory defect noted.  The otolaryngology 
examiner's final report noted that a review of the claims 
file did not change the opinions expressed in the report.  
The examiner stated the veteran had been treated in the past 
with immunotherapy, antihistamine and nasal steroid sprays 
for allergic rhinitis and currently took Flonase alone.  
Prior surgery was completed for deviated nasal septum and 
polypectomy in 1986, and another sinus surgery in 1992.

The veteran reported that he experienced two bouts of acute 
sinusitis a year that required antibiotics to control.  The 
examiner indicated that the symptoms, as described, were mild 
to moderate in severity leading to mild functional 
impairment, but no incapacitation.  His baseline nasal status 
was described as mild congestion that was exacerbated by 
allergies or with sinusitis.  Overall he was able to breathe 
through the nose adequately, and the purulent discharge with 
acute sinusitis was quickly controlled with antibiotic 
therapy.  



The examiner stated further that there was no evidence of 
dyspnea at rest or with exertion, and no speech impairment.  
The examiner noted that the veteran also had reactive airway 
disease, his current medications and current occupational 
exposures to dust, smoke and chemicals.  

The examiner reported that the septum was slightly deviated 
to the right but that no significant obstruction was noted.  
No polyps were present in the nasal cavities, and the mildly 
congested mucosa responded well to Afrin decongestant.  The 
oral cavity was normal.  There were no mucosal lesions and a 
clear oropharynx, hypopharynx and glottis. 

The examiner stated that the veteran clearly had allergic 
rhinitis of a perennial nature with some seasonal 
exacerbation that at present appeared well controlled with 
medication, and only mild symptomatology.  He was diagnosed 
with a low-grade chronic sinusitis with intermittent acute 
exacerbation, mild baseline symptomatology, and only moderate 
declines in functional capacity during exacerbation.  The 
examiner recommended he continue the intranasal steroid with 
antihistamines as needed.  

On a VA examination in April 2001 for another disability it 
was reported that the veteran worked as an aircraft mechanic. 

After review of this additional evidence and the entire 
record, the RO, in May 2001, continued the 10 percent rating 
under Diagnostic Code 6514 for "sinusitis also claimed as 
rhinitis", and the 10 percent rating under Diagnostic Code 
6602 for "bronchial asthma with left lung contusion and 
pneumothorax [also referred to as pneumonia]".  In the 
initial rating decision the RO had separately rated pulmonary 
contusion with left pneumothorax as noncompensable (0 
percent) under Diagnostic Code 6814.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Sinusitis (pansinusitis, ethmoid, frontal, maxillary, 
sphenoid, Diagnostic Codes 6510 through 6514):) is now rated 
under a general rating formula that provides a 50 percent 
rating following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

A 30 percent rating is provided for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  




One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting may be rated 10 percent.  

Sinusitis detected by X-ray only is rated 0 percent.  Note: 
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, effective October 7, 1996.

Prior to October 7, 1996, sinusitis (pansinusitis, ethmoid, 
frontal, maxillary, sphenoid, Diagnostic Codes 6510 through 
6514) was rated under a rating formula that provided a 50 
percent rating postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  

A 30 percent rating was provided where severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

A 10 percent rating was provided where moderate with 
discharge or crusting or scabbing, infrequent headaches.  

A 0 percent rating was provided with X-ray manifestations 
only or symptoms mild or occasional.  

A 30 percent rating is provided for allergic or vasomotor 
rhinitis with polyps.  Without polyps, but with greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side a 10 percent rating is 
provided.  Diagnostic Code 6522, effective October 7, 1996.



Prior to October 7, 1996, a 50 percent rating was provided 
for chronic atrophic rhinitis with massive crusting and 
marked ozena, with anosmia.  A 30 percent rating was provided 
with moderate crusting and ozena, atrophic changes.  A 10 
percent rating was provided with definite atrophy of 
intranasal structure, and moderate secretion.  Diagnostic 
Code 6501.

Ratings under diagnostic codes 6600 to 6818, inclusive, and 
6821 will not be combined with each other. Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 to 6818 inclusive and 6821. A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation. However, in cases 
protected by the provisions of Pub. L. 90-493, the graduated 
ratings of 50 and 30 percent for inactive tuberculosis will 
not be elevated.  38 C.F.R. § 4.96(a), in effect prior to 
October 7, 1996.  

Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 
However, in cases protected by the provisions of Pub. L. 90-
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96(a), 
effective October 7, 1996.

Asthma, bronchial: a 100 percent rating is provided for FEV-1 
less than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

A 60 percent rating is provided for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 30 percent rating is provided for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A 10 percent rating is provided for FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy. 
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602, 
effective October 7, 1996.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, in effect prior 
to October 7, 1996, a 10 percent evaluation is warranted for 
mild bronchial asthma manifested by paroxysms of asthmatic-
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings of 
between attacks. 

A 30 percent evaluation requires moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks. 

A 60 percent evaluation is warranted if the disorder is 
severe, with frequent attacks of asthma, marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication, and with more than light manual labor prohibited. 

A 100 percent evaluation is warranted if the asthma is 
pronounced, manifested by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing higher initial ratings exists, or was brought to 
the attention of the RO or the Board, but not requested.  The 
RO notified him of the evidence it considered and what was 
needed to substantiate the claim by virtue of rating 
decisions, a statement of the case, supplemental statement of 
the case and other correspondence pertinent to the current 
claim, and in particular provided the veteran copies of the 
pertinent correspondence.  The appellant was afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also scheduled to appear 
at a hearing but eventually canceled his appearance. 

The contentions are directed to the RO's interpretation of 
pertinent information on file.  Thus, the Board finds that 
the relevant evidence available for an equitable resolution 
of the appellant's claim has been identified and obtained.  
The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran did 
not attend a personal hearing and the RO sought to fully 
develop the claim after being advised of medical evidence.  
The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim from the standpoint of substantiating 
higher initial ratings.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

The RO developed the claim conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  

In fact the RO contacted the veteran in May 2001 and advised 
him of the evidence required to substantiate higher ratings 
for the disabilities at issue.  He was notified of the 
evidence of record and, according to the report of contact, 
he did not identify additional evidence or indicate that he 
would submit additional evidence.  Thus, in so doing, he 
clarified the state of the evidentiary record.  Earlier, in 
1999, he had advised VA that he would supplement the record 
with additional evidence.  Then, in June 2001, the RO 
followed up the recent contact with a letter that contained a 
summary of the VCAA and other information pertinent to the 
claim, including a list of the information on file that was 
considered as support for the claim for higher initial 
ratings.  He did not respond to that letter or to a 
subsequent RO letter in June 2001 that included a form with 
several appeal options.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through stating 
the reasoning against the claim and providing copies of the 
pertinent VA correspondence.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Increased initial ratings for bronchial 
asthma and sinusitis with allergic 
rhinitis

The Board notes the changes to the regulations for evaluating 
respiratory system disorders were effective October 7, 1996.  
And after being reviewed and compared with the previous 
criteria they are found to be significant as substantive 
change occurred.  The revised regulations, as finally issued 
substantively amended them.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).

The newly published criteria offer substantive revision and 
are seen as more favorable to the appellant than the rating 
provisions previously in effect and thus choosing between the 
versions is a material consideration here.  Bernard v. Brown, 
4 Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  For 
example, as proposed, the changes in part were intended to 
provide unambiguous rating criteria and insure that the 
rating schedule reflected recent medical advances.  This 
included deleting comparative terms such as "pronounced" or 
"severe" that existed in the criteria for sinusitis, and 
adding objective and quantifiable criteria for asthma and 
other such disabilities that could be measured through 
readily available pulmonary function tests and other 
objective characteristics.  


Regarding rhinitis, the proposed changes explained that the 
several etiologies and the differing severity of 
manifestations were not reflected in the single code for 
atrophic rhinitis.  Thus, as proposed, separate codes and 
criteria would be added for allergic rhinitis and other forms 
of rhinitis to reflect the different etiologies and severity.  
Proposed changes were mentioned in the 50 percent and 0 
percent levels for rating sinusitis.  See 58 Fed. Reg. 4963-
4964 (January 19, 1993). 

The Board notes that in the preamble material that introduced 
the final regulation changes effective in October 1996, VA 
agreed with a commenter who felt that subjective descriptors 
like ``marked'' for allergic rhinitis should be eliminated 
for the sake of objectivity, and revised the criteria 
accordingly.  

For several conditions with nasal obstruction: septum, nasal, 
deviation including allergic or vasomotor rhinitis VA 
replaced that subjective criterion with ``more than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side'' for a ten-percent 
evaluation.  In the general rating formula for sinusitis, the 
criteria included such subjective terms as ``severe 
symptoms,'' ``frequently incapacitating recurrences,'' and 
``frequent severe headaches.'' VA proposed a 30-percent 
evaluation for ``frequently incapacitating recurrences, and 
frequent severe headaches, and purulent discharge or crusting 
reflecting purulence.''  VA proposed a ten-percent level for 
``infrequent headaches with discharge or crusting or 
scabbing.''  

In the final version VA revised these criteria by specifying 
the frequency of incapacitating or non-incapacitating 
episodes of sinusitis per year and the specific symptoms for 
the various levels.  For example, to clarify the criteria VA 
changed the criteria for a 30 percent evaluation to a 
requirement for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

VA stated the belief that providing clear and objective 
criteria was the best way to assure that disabilities would 
be evaluated fairly and consistently while recognizing a need 
for some flexibility in application of the criteria because 
patients do not commonly present as textbook models of 
disease.  Regarding a potential for pyramiding, VA said that 
there is no need to specifically prohibit pyramiding of the 
various codes for sinusitis or rhinitis as the conditions 
involved did not always have the same manifestations.

In amending the criteria for pulmonary diseases such as 
asthma, VA pointed out the testing for pulmonary function 
would evaluate the results after optimum therapy and, that 
the results of such tests reflected the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  VA 
believed that using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).  The final regulations therefore are 
seen to be more beneficial than ambiguous criteria that 
existed in the previous version of the rating scheme for 
respiratory disorders.

The law and regulations governing the appropriate effective 
date for an award of compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, which provide that 
the effective date shall be the date of claim or on a facts 
found basis.  

In general, where the increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

The basic provisions of the regulations applicable to 
effective date determinations in original rating claims are 
consistent as they provide for an effective date from the 
later of the date of receipt of claim or when entitlement 
arose on a facts found basis, except where otherwise 
provided.



However, although the Board finds the revised rating criteria 
more advantageous in light of the generally more objective 
and unambiguous criteria, the previous criteria are being 
applied to the period prior to the effective date of the 
changed regulations.  This is required since retroactive 
application of the revised criteria would not be in accord 
with the law or regulations by which the Board is bound in 
its decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  3.114, 
3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Fenderson instructs that evidence to be considered in the 
appeal of an initial assignment of a rating disability is not 
limited to that reflecting the then current severity of the 
disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with.  Here the 
initial evaluation requires a discussion of service medical 
records that served as the basis for the initial rating 
decision.

The veteran's sinus disability is rated currently in 
accordance with the general rating formula for sinusitis at 
38 C.F.R. § 4.97, applicable to Diagnostic Codes 6510-6514.  
Basically, the criteria assess pain, headache, purulence, 
characteristic episodes and postoperative symptoms as primary 
rating criteria for the incremental ratings from 0 to 50 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  38 C.F.R. §§ 4.20, 4.21.

The Board observes that the RO has assigned a 10 percent 
evaluation based upon the relevant rating criteria as applied 
to recent examinations which, in essence, reported sinus 
manifestations with appreciable objective findings.  




Applying the information on file to the rating schedule 
criteria leads the Board to conclude that a higher initial 
evaluation is warranted for the entire period under review.  
The nature of the symptoms, overall, appear to reflect more 
than is contemplated in the corresponding 10 percent 
evaluation.  Rating schemes in general do not require a 
mechanical application of the schedular criteria.  However, 
applying the rating schedule liberally results in a 30 
percent evaluation with the new criteria appearing more 
beneficial to the veteran.  However, for the 30 percent 
rating, both versions of the criteria would appear to support 
the claim and the former rating elements are applicable prior 
to October 7, 1996.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly does not preponderate against the claim.  
It supports a conclusion that the veteran's disorder does 
more nearly approximate the criteria for a 30 percent rating.  
Although the service medical records showed an immunotherapy 
program beginning in 1992 for rhinitis, sinusitis 
predominated in the diagnostic impressions.  The radiology 
findings routinely showed characteristic findings of 
sinusitis.  The history of sinus disorder on the 1994 
separation examination was described as an ongoing process 
for which the veteran used medication.  There are also 
headaches apparently associated with sinusitis in evidence 
early on in view of the history and elaboration on 
comprehensive examination in 1980.  

Under the rating scheme in effect prior to October 7, 1996 
postoperative severe symptoms or chronic osteomyelitis 
supported a 50 percent evaluation.  The service medical 
records noted repeated episodes of sinusitis that were 
managed with antibiotics.  The 30 percent rating appeared to 
permit independent bases rather than collective elements for 
the rating.  Here, severe and frequent headaches and purulent 
discharge were noted.  The evidence would seem to more nearly 
approximate the 30 percent criteria prior to October 7, 1996.  

The record shows evidence of appreciable ongoing treatment 
that supplements VA examinations from 1997 to 2001.  Viewed 
liberally the record shows clinical symptoms characteristic 
of more appreciable disability than contemplated in the 10 
percent evaluation from the standpoint of frequent 
nonincapacitating episodes and incapacitating episodes as 
defined.  

The 2001 VA examination appeared to show that currently there 
were fewer incapacitating episodes of sinusitis.  However, 
overall the reports show a history of sinus disease that 
would more nearly approximate the 30 percent evaluation based 
on the frequency of incapacitating episodes which are defined 
as requiring medical management, including antibiotics and 
bed rest.  The current rating scheme clearly provides 
alternative bases for the rating.  Here there is ample 
support for the initial 30 percent evaluation based on the 
overall disability picture from the service records and the 
record of treatment after service.  In Fenderson it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In summary, frequent headaches, purulent discharge and 
recurring incapacitating episodes have characterized 
sinusitis.  The several VA examinations and post service 
military reports viewed liberally appear to more nearly 
approximate this level of impairment in view of the objective 
findings.  However, the service records, VA and military 
records after service did not report findings approximating 
the 50 percent criteria for either rating scheme which 
require osteomyelitis or near constant sinusitis.  His 
episodes reportedly occur every other month.  Thus, the 30 
percent evaluation for the period prior to the October 1996 
effective date for the changed criteria and thereafter 
appears appropriate.  38 C.F.R. § 4.21.  

The Board will resolve any interpretive doubt in the 
veteran's favor on the question of whether bed rest must be 
prescribed in connection with medical treatment to meet the 
criteria for an incapacitating episode.  He clearly has a 
significant number of what would be characterized as 
incapacitating episodes and often requires medical management 
with antibiotics.  The Board finds this record more nearly 
approximate the criteria for a 30 percent evaluation under 
the current rating scheme.

As for the veteran's allergic rhinitis, he has argued for a 
separate evaluation.  The RO chose to combine rhinitis with 
the rating for sinusitis that in essence evaluates rhinitis 
as noncompensable.  The rating schedule provisions in effect 
prior to October 7, 1996 and currently do not appear to 
preclude separate evaluations for coexisting sinusitis and 
rhinitis, although it would be essential to avoid pyramiding.  
38 C.F.R. §§ 4.14, 4.96, see also Esteban supra.  

Currently there are neither polyps nor obstruction of the 
required degree from allergic rhinitis to allow for a 
compensable evaluation under the current rating criteria.  
Under the current criteria polyps support a 30 percent 
evaluation and a stated level of nasal passage obstruction 
supports a 10 percent evaluation.  Sinus polyps were removed 
during military service and have not recurred.  There is no 
appreciable obstruction noted in the recent examination 
reports that would approximate the criteria for the 10 
percent evaluation.  

The 10 percent evaluation for rhinitis prior to October 7, 
1996 was not more nearly approximated by the objective 
findings in the service medical records which contain the 
medical evidence for that period.  The predominant diagnostic 
impression in the service medical records was sinusitis with 
an occasional reference to allergic rhinitis.  A 30 percent 
rating for chronic atrophic rhinitis was provided with 
moderate crusting and ozena, atrophic changes.  A 10 percent 
rating was provided with definite atrophy of intranasal 
structure, and moderate secretion.  None of the radiology 
reports or clinical record references to allergic rhinitis 
mentioned atrophy or other criteria characteristic of a 
compensable rhinitis disability.

Thus, the criteria for a compensable rating are not more 
nearly approximated under either rating scheme.  38 C.F.R. 
§ 4.31.  Any perceived error in not rating sinusitis and 
allergic rhinitis separately is harmless since the criteria 
for a compensable rating for his rhinitis are not met.  The 
RO implicitly addressed this concern by providing the rating 
criteria for allergic rhinitis in the statement of the case.  



With the increase to 30 percent for sinusitis, the veteran 
has been granted the percentage increase.  In any event, the 
Board made separate findings and conclusions since the issue 
is material to the matter at hand and the RO's implicit 
consideration of the claim permits the Board to address it in 
the context of this appeal.  

Regarding asthma, the Board observes that the disability was 
initially rated under Code 6602 on the basis of the service 
medical records.  What is noteworthy is the paucity of 
clinical data regarding asthma.  It is clear from the 
clinical records and the history obtained at separation that 
the manifestations of asthma did not meet the criteria for 
more than a 10 percent evaluation under the rating scheme in 
effect prior to October 7, 1996.  In essence the Board cannot 
reasonably find that the disorder was moderate, characterized 
by rather frequent attacks.  The 10 percent rating seems more 
nearly approximated through a liberal reading of the record 
and applicable rating criteria.

VA examinations include pulmonary function reports, the most 
recent in 2001, that collectively do not show the veteran has 
the minimum thresholds or the relevant rating elements for a 
30 percent rating.  However, the current version of the 
rating scheme provides alternative bases for the various 
interval ratings.  Pertinent here is that a 30 percent rating 
is supported by daily inhalation or oral bronchodilator 
therapy, or inhalation anti-inflammatory medication.  

The VA examiner in 1997 and 1998 was the most comprehensive 
regarding asthma.  The veteran reported a need for daily 
inhaled medication.  The examiner did not indicate it was not 
needed and stated the disability was at most moderate.  The 
post service military reports show regular asthma medication 
being noted on the occasions when asthma was evaluated.  The 
medical evaluation in 2001 mentioned reactive airway disease 
in addition to the sinusitis and allergic rhinitis but the 
report is not adequate to evaluate asthma.  

Thus the Board is left with the record through 1998 and is 
left with the belief that it supports a 30 percent evaluation 
based on an ongoing need for inhalation medication.  However, 
the record does not show any symptomatology objectively 
confirmed that would warrant a finding that the disability is 
more accurately assessed in the 60 percent criteria under the 
current version of Diagnostic Code 6602.  

Therefore, the Board finds that the initial 30 percent 
evaluation for asthma is appropriate from October 7, 1996.  
The recent rating action combined several respiratory 
disorders under the rating for asthma, undoubtedly for 
administrative convenience.  The Board has to address the 
rating for asthma since the arguments for a rating increase 
were directed solely to the veteran's asthma and no appeal 
was brought from the initial rating for pulmonary contusion 
with left pneumothorax.  

The Board has not overlooked the history given to examiner's 
regarding the effects of seasonal changes.  The adjudication 
principles established in Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994) required an examination during the active 
stage, if prone to exacerbation at certain times, so as not 
to frustrate appellate review.  The Board finds the facts of 
this case more clearly fall with the holding in Voerth v. 
West, 13 Vet. App. 117, 122-23 (1999) that limited the 
application of Ardison and do not require further 
examination.  

As in Voerth, the veteran has not stated that the worsened 
condition impaired his earning capacity, which is a primary 
component in the disability rating.  He has reported work as 
a security guard and recently as an aircraft mechanic.  He 
has not reported that asthma, sinusitis or rhinitis has 
impacted on his ability to work.  He appears to respond to 
medication with the more significant manifestations.  From 
this the Board concludes that the increased symptoms are more 
likely of short duration rather than weeks or months and 
episodes are not incapacitating from the standpoint of his 
work efficiency in view of his history.  Another examination 
would not be required in such circumstances.  Id. at 123.




Additional Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director for review.  
Thus there is no prejudice by a ruling on this phase of the 
claim for an increased initial rating.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board will note that the 
sinusitis, asthma or rhinitis individually or collectively 
has not been shown to markedly interfere with employment, or 
to require frequent inpatient care. 

The appellant did not contest the RO determination regarding 
an extraschedular evaluation in statement of the case in 
1997.  Further, the record references his employment as a 
security guard and currently as an aircraft mechanic without 
noting any appreciable interference with his work from these 
disabilities.  Having reviewed the record with the 
extraschedular mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an initial rating of 30 percent for 
postoperative sinusitis with allergic rhinitis is granted, 
subject to the regulations governing the payment of monetary 
awards. 

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to an initial rating greater than 10 percent for 
asthma prior to October 7, 1996, is denied.

Entitlement to an initial rating of 30 percent for asthma 
from October 7, 1996 is granted, subject to the regulations 
governing the payment of monetary awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

